PUBLISHED


UNITED STATES COURT OF APPEALS
              FOR THE FOURTH CIRCUIT


IVAN TELEGUZ,                           
                Petitioner-Appellant,
                  v.
                                             No. 11-9
EDDIE L. PEARSON, Warden, Sussex
I State Prison,
               Respondent-Appellee.
                                        
        Appeal from the United States District Court
      for the Western District of Virginia, at Roanoke.
               James P. Jones, District Judge.
                    (7:10-cv-00254-JPJ)

                   Argued: May 16, 2012

                  Decided: August 2, 2012

    Before MOTZ, DAVIS, and WYNN, Circuit Judges.



Vacated in part and remanded by published opinion. Judge
Wynn wrote the opinion, in which Judge Motz and Judge
Davis concurred.


                         COUNSEL

ARGUED: Matthew Carey Stiegler, Philadelphia, Pennsylva-
nia, for Appellant. Katherine Baldwin Burnett, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
2                     TELEGUZ v. PEARSON
Virginia, for Appellee. ON BRIEF: Elizabeth J. Peiffer, VIR-
GINIA CAPITAL REPRESENTATION RESOURCE CEN-
TER, Charlottesville, Virginia, for Appellant. Kenneth T.
Cuccinelli, II, Attorney General of Virginia, Richmond, Vir-
ginia, for Appellee.


                          OPINION

WYNN, Circuit Judge:

   Ivan Teleguz, convicted of capital murder and sentenced to
death in Virginia, appeals from the district court’s dismissal
of his 28 U.S.C. § 2254 petition for habeas corpus relief. We
granted a certificate of appealability to determine whether the
district court abused its discretion in denying Teleguz’s
request for an evidentiary hearing to develop his claim of
actual innocence, which, under Schlup v. Delo, 513 U.S. 298
(1995), would allow the district court to address Teleguz’s
procedurally defaulted constitutional claims. We hold that the
district court abused its discretion in failing to conduct a
sound and thorough analysis of Teleguz’s Schlup gateway
innocence claim as required by our decision in Wolfe v. John-
son, 565 F.3d 140, 163 (4th Cir. 2009), and we remand for
further proceedings.

                               I.

   On February 9, 2006, a jury convicted Teleguz of capital
murder for hire after his former girlfriend, Stephanie Sipe,
was found dead in the apartment she shared with Teleguz’s
infant son. Although DNA evidence linked Michael Hetrick
to the murder, Hetrick testified at Teleguz’s trial that Teleguz
had hired him to commit the crime. Hetrick’s allegations were
corroborated by two additional witnesses: Edwin Gilkes and
Aleksey Safanov. Gilkes testified that he had been present at
a birthday party where Teleguz hired Hetrick to commit the
                      TELEGUZ v. PEARSON                       3
murder. Gilkes also testified that he accompanied Hetrick to
Sipe’s apartment and waited outside for Hetrick during the
murder. Gilkes further claimed that he was afraid of Teleguz
because he had heard rumors that Teleguz was a member of
the Russian mafia, as well as a specific account of a murder
committed by Teleguz in Ephrata, Pennsylvania. According to
Gilkes, Teleguz had shot a Russian criminal in the street out-
side the Ephrata Recreation Center.

  Safanov testified that Teleguz attempted to hire him to
murder Sipe so that Teleguz would no longer be required to
pay child support. Safanov also testified that Teleguz had spo-
ken to him after the murder, complaining that "the black man"
he had hired to kill Sipe had left blood at the scene, and offer-
ing Safanov money if he would "eliminate [the] killer." J.A.
325. Although other evidence was presented at trial, the
Supreme Court of Virginia explained that, "in order to return
a guilty verdict, the jury had to believe the testimony of
Safanov, Gilkes, and Hetrick." Teleguz v. Commonwealth,
643 S.E.2d 708, 728 (Va. 2007) ("Teleguz I").

   On February 14, 2006, the jury recommended a death sen-
tence after finding that two statutory aggravating factors were
present: vileness and future dangerousness. Following
Teleguz’s appeal, the Supreme Court of Virginia affirmed his
conviction and sentence. Teleguz I, 643 S.E.2d at 732. He
then filed a petition for writ of habeas corpus in state court,
which the Supreme Court of Virginia dismissed. Teleguz v.
Warden of Sussex I State Prison, 688 S.E.2d 865, 879 (Va.
2010). On November 12, 2010, Teleguz filed a petition for
writ of habeas corpus in the United States District Court for
the Western District of Virginia, asserting various grounds for
relief. Some of Teleguz’s claims had been adjudicated on the
merits by the Supreme Court of Virginia, while others had
been procedurally defaulted. Teleguz argued that, pursuant to
the Supreme Court’s decision in Schlup, 513 U.S. 298, the
district court should consider the merits of his procedurally
defaulted claims because new and reliable evidence estab-
4                         TELEGUZ v. PEARSON
lished that he was actually innocent of Sipe’s murder ("Schlup
gateway innocence claim").

   In support of his Schlup gateway innocence claim, Teleguz
offered several categories of evidence. First, he presented affi-
davits of third-party witnesses who claimed that Teleguz did
not attend the birthday party during which he was alleged to
have hired Hetrick to kill Sipe. Second, he offered police
reports and affidavits to establish that no murder occurred
outside the Ephrata Recreation Center, that no murder that
occurred in Ephrata prior to Teleguz’s trial remains unsolved,
and that the only murder involving a Russian victim occurred
at a private residence. Third, Teleguz presented affidavits in
which Gilkes and Safanov recanted the testimony they offered
at Teleguz’s trial. Gilkes now claims that he was coerced into
testifying against Teleguz by the prosecutor, who "made clear
that if [he] did not, [he] would have been the one on death
row today, not Teleguz." J.A. 1281. Gilkes executed affidavits
in both 2008 and 2010 denying that Teleguz hired Hetrick to
kill Sipe. Safanov currently resides in Kazakhstan, but was
contacted by lawyers from Teleguz’s defense team. Accord-
ing to their affidavits, Safanov now insists that he never dis-
cussed Sipe’s murder with Teleguz and agreed to testify
during Teleguz’s trial only because he believed that if he
cooperated with the prosecutor, he would be eligible for a visa
allowing him to stay in the United States despite pending fed-
eral gun charges.

   On August 1, 2011, the district court issued an opinion and
order denying Teleguz habeas relief. Teleguz v. Kelly, 824 F.
Supp. 2d 672, 723 (W.D. Va. 2011) ("Teleguz II"). We
granted a certificate of appealability to determine whether the
district court abused its discretion in denying Teleguz’s
request for an evidentiary hearing pursuant to Schlup v. Delo,
513 U.S. 298.1
   1
     We also granted a certificate of appealability on Teleguz’s guilt phase
ineffective assistance of counsel claim. Because this claim may be more
fully developed on remand, we have not addressed that claim and will,
accordingly, reserve judgment.
                       TELEGUZ v. PEARSON                        5
                                II.

   We review a district court’s denial of habeas relief de novo
and its decision not to grant an evidentiary hearing for abuse
of discretion. Wolfe, 565 F.3d at 160. When a court bases its
decision on an error of law, it necessarily abuses its discre-
tion. Id.

                                A.

   "In disposing of a § 2254 habeas corpus petition" federal
courts are "substantially constrain[ed]" in their review of state
court convictions by the Antiterrorism and Effective Death
Penalty Act of 1996 ("AEDPA"). Id. at 159. The AEDPA was
"designed to further the principles of comity, finality, and fed-
eralism" by limiting federal habeas proceedings. Sharpe v.
Bell, 593 F.3d 372, 379 (4th Cir. 2010) (quotation marks
omitted). Accordingly, if a state court adjudicates a petition-
er’s claims on the merits, a federal court may only award
habeas relief if the resulting state court decision "[i]s contrary
to or involved an unreasonable application of federal law" or
"[i]s based on an unreasonable determination of the facts in
light of the evidence" that was before it. 28 U.S.C. § 2254(d).
"A state court’s decision is ‘contrary to’ clearly established
federal law only if it is ‘substantially different’ from the rele-
vant Supreme Court precedent; it is ‘an unreasonable applica-
tion of’ clearly established federal law only if it is ‘objectively
unreasonable.’" Wolfe, 565 F.3d at 159 (quoting Williams v.
Taylor, 529 U.S. 362, 405, 409 (2000)).

   Further, a federal court ordinarily may not consider claims
that a petitioner failed to raise at the time and in the manner
required under state law unless "the prisoner demonstrates
cause for the default and prejudice from the asserted error."
House v. Bell, 547 U.S. 518, 536 (2006). However, in Schlup,
513 U.S. 298, the Supreme Court recognized that in certain
exceptional cases, a compelling showing of actual innocence
would enable a federal court to consider the merits of a peti-
6                         TELEGUZ v. PEARSON
tioner’s otherwise defaulted claims. In these cases, new evi-
dence "establish[es] sufficient doubt about [a petitioner’s]
guilt to justify the conclusion that his execution would be a
miscarriage of justice unless his conviction was the product of
a fair trial." Id. at 316 (emphasis in original).

   Courts have consistently emphasized that actual innocence
for the purposes of Schlup is a procedural mechanism rather
than a substantive claim. See, e.g., Sibley v. Culliver, 377 F.3d
1196, 1207 n.9 (11th Cir. 2004) (distinguishing between a
"substantive claim for relief upon which the petition for
habeas corpus is based" and a Schlup "gateway through which
a habeas petitioner must pass" to have his substantive claims
heard on the merits).2 In other words, although a petitioner
claims actual innocence for the purposes of asserting a Schlup
claim, this innocence claim "does not by itself provide a basis
for relief. Instead, his claim for relief relies critically on the
validity" of his procedurally defaulted claims. Coleman v.
Hardy, 628 F.3d 314, 318 (7th Cir. 2010) (quotation marks
omitted).

   When a petitioner raises a Schlup gateway actual innocence
claim, it must be supported by "new reliable evidence."
Schlup, 513 U.S. at 324. However, in its consideration of a
petitioner’s Schlup gateway actual innocence claim, the dis-
trict court "must consider ‘all the evidence’ old and new,
incriminating and exculpatory, without regard to whether it
   2
     A petitioner may also raise a freestanding innocence claim in a federal
habeas petition, alleging that, irrespective of any procedural errors, peti-
tioner is innocent, and that "the execution of an innocent person would
violate the Eighth Amendment." Schlup, 513 U.S. at 314. The Supreme
Court has not articulated the standard under which these claims should be
evaluated, but has made clear that the "threshold for any hypothetical free-
standing innocence claim [is] ‘extraordinarily high.’" House, 547 U.S. at
555 (quoting Herrera v. Collins, 506 U.S. 390, 417 (1993)). A petitioner
seeking to address procedurally defaulted claims under Schlup must meet
"a less-stringent—though nevertheless rigorous" standard than a petitioner
who seeks relief on the basis of innocence alone. Wolfe, 565 F.3d at 164.
                         TELEGUZ v. PEARSON                            7
would necessarily be admitted under ‘rules of admissibility
that would govern at trial.’" House, 547 U.S. at 537 (quoting
Schlup, 513 U.S. at 327-28) (emphasis added) (quotation
marks omitted). In light of this evidence, the district court
must determine whether "it is more likely than not that no rea-
sonable juror would have found [the] petitioner guilty beyond
a reasonable doubt." Schlup, 513 U.S. at 327. If the district
court finds that, "more likely than not any reasonable juror
would have reasonable doubt" as to the petitioner’s guilt, then
the petitioner has satisfied the Schlup standard, and the district
court must review the petitioner’s procedurally defaulted
claims. House, 547 U.S. at 538.

                                   B.

   Here, Teleguz’s habeas petition asserted a Schlup gateway
innocence claim to allow the district court to consider the
merits of his procedurally defaulted claims. Teleguz argues
that he met the Schlup standard with an extraordinary show-
ing of actual innocence because "two of the prosecution’s
three critical witnesses hav[e] admitted that their trial testi-
mony was false, [and] it is [therefore] . . . more likely than not
that any reasonable juror presented with all the evidence, old
and new, incriminating and exculpatory, would have a reason-
able doubt about Teleguz’s guilt." Appellant’s Br. 29 (quota-
tion marks omitted). Although we appreciate that the district
court "attentively managed complex proceedings" and "care-
fully reviewed the extensive record" that was before it in this
case, House, 547 U.S. at 540, we are unable to conclude,
based on the district court’s opinion, that Teleguz’s Schlup
gateway innocence claim was properly analyzed and resolved
by the district court.

  The district court correctly set out the Schlup standard in its
explanation of the relevant law.3 However, as we explained in
  3
   There was one error in the district court’s explanation. Compare
Teleguz II, 824 F. Supp. 2d at 685 ("In assessing a petitioner’s claim of
8                         TELEGUZ v. PEARSON
Wolfe, "a sound analysis of the Schlup issue is essential to
properly resolve these § 2254 proceedings." 565 F.3d at 163
(emphasis added). Notwithstanding this requirement, in
addressing Teleguz’s procedurally defaulted claims, the dis-
trict court simply stated that "Teleguz has not shown cause
and prejudice or a fundamental miscarriage of justice to
excuse the default." Teleguz II, 824 F. Supp. 2d at 698; see
also id. at 695 ("Teleguz has failed to show cause for the
default and . . . has not shown a fundamental miscarriage of
justice that would excuse the default."); id. at 708, 709
("Teleguz has failed to show cause and prejudice or a miscar-
riage of justice."); id. at 696 ("[T]here is no fundamental mis-
carriage of justice to excuse that default."). Nowhere in its
order does the district court more thoroughly or directly con-
sider Teleguz’s Schlup gateway innocence claim.4 Conse-
quently, this Court is left with the district court’s conclusory
explanations, which do not provide sufficient analysis to
enable us to review the reasons for, or scope of, the district
court’s denial of Teleguz’s Schlup gateway innocence claim.

   Further, that the district court addressed the cause and prej-
udice standard and the miscarriage of justice standard in the
same sentences indicates that the district court likely based its
analysis on a mistake of law, by applying its Schlup analysis
to individual procedurally defaulted claims. See, e.g., Teleguz
II, 824 F. Supp. 2d at 698 ("Teleguz has not shown cause and
prejudice or a fundamental miscarriage of justice to excuse
the default."). While both the cause and prejudice standard

actual innocence, the court may consider all relevant evidence . . . ."
(emphasis added)), with House, 547 U.S. at 538 ("Schlup makes plain that
the habeas court must consider ‘all the evidence.’" (emphasis added) (quo-
tation marks omitted)).
   4
     In evaluating Teleguz’s freestanding innocence claim, the district court
laid out the relevant evidence, and determined whether it was sufficient to
meet the "extraordinarily high" Herrera standard. See Teleguz II, 824 F.
Supp. 2d at 713-16. However, this analysis is insufficient to dispose of
Teleguz’s Schlup gateway innocence claim due to the difference in the
governing legal standards. See supra note 2.
                      TELEGUZ v. PEARSON                       9
and Schlup’s fundamental miscarriage of justice standard
excuse a procedural default and allow a federal court to
review defaulted claims on the merits, a petitioner must meet
the cause and prejudice standard with respect to each claim.
McCleese v. United States, 75 F.3d 1174, 1179 (7th Cir.
1996) ("Claims are reviewed individually for purposes of
determining whether they overcome a procedural default;
each claim must meet the cause and prejudice test.").

   By contrast, a petitioner’s satisfaction of the Schlup stan-
dard does not require a showing that a fundamental miscar-
riage of justice caused or underlies each procedurally
defaulted claim. Rather, to satisfy the Schlup standard, a peti-
tioner must instead demonstrate that the totality of the evi-
dence would prevent any reasonable juror from finding him
guilty beyond a reasonable doubt, such that his incarceration
is a miscarriage of justice. See Schlup, 513 U.S. at 327. If a
petitioner passes through the Schlup gateway by satisfying
this standard, the district court then considers, and reaches the
merits of, all of the petitioner’s procedurally defaulted claims.

   Other portions of the district court’s opinion also support
our determination that the district court erroneously applied
its Schlup analysis individually to each procedurally defaulted
claim rather than to the totality of the evidence. See, e.g.,
Teleguz II, 824 F. Supp. 2d at 711-12 (examining a procedur-
ally defaulted claim on the merits and concluding, "I do not
find this issue significant enough to excuse Teleguz’s proce-
dural default"). The Commonwealth similarly mischaracter-
izes the Schlup inquiry in its brief, arguing that the court need
not engage in Schlup analysis because Teleguz "never identi-
fied or discussed how any particular defaulted claim would
qualify under the gateway standard[ ] of Schlup," and claim-
ing instead that Teleguz "simply contended that he was inno-
cent, that he had defaulted claims, and that he therefore was
entitled to relief." Appellee’s Br. 25. We reject the Common-
wealth’s contention that "federal habeas courts may not enter-
tain any argument of [a Schlup gateway] innocence [claim]
10                         TELEGUZ v. PEARSON
that is not causally connected to a defaulted claim of constitu-
tional error." Appellee’s Br. 21. We find no jurisprudential
support for a requirement that a causal relationship exist
between a petitioner’s evidence of actual innocence and a
petitioner’s procedurally defaulted claims. In House, for
example, a petitioner convicted of capital murder claimed that
DNA evidence proved he had not committed the crime, and
that his counsel’s ineffectiveness had resulted in his convic-
tion. 547 U.S. at 533, 540. The Supreme Court examined the
DNA evidence and witness testimony that House offered in
support of his actual innocence of the crime, and held that he
had met the Schlup gateway innocence standard without any
discussion of his counsel’s performance at trial. See id. at 555
("House has satisfied the gateway standard set forth in Schlup
and may proceed on remand with procedurally defaulted con-
stitutional claims.").5

   Thus, a district court’s inquiry into a Schlup gateway inno-
cence claim requires an examination of all of the evidence and
a threshold determination about the petitioner’s claim of inno-
cence that is separate from its inquiry into the fairness of his
trial. See Schlup, 513 U.S. at 327 (noting that the "standard is
intended to focus the inquiry on actual innocence"). The dis-
trict court must make a holistic determination of how a rea-
sonable juror would perceive all of the evidence in the record.
Only if the district court determines that a reasonable juror
   5
     Further, the Commonwealth’s reliance on Calderon v. Thompson, 523
U.S. 538 (1998), is misplaced. In Calderon, a petitioner offered new evi-
dence that merely undermined the credibility of the witnesses who testi-
fied against him by showing that they were generally dishonest and had
more prior convictions than they had admitted to at trial. The Supreme
Court characterized this evidence as "a step removed from evidence per-
taining to the crime itself." Id. at 563. Critically, the petitioner in Calderon
made "no appreciable effort to assert his innocence of [the] murder." Id.
at 560. Here, by contrast, Teleguz has presented evidence of two of his
three accusers’ recantations, calling into question the only direct evidence
linking him to Sipe’s murder. And this new evidence is closely linked to
Teleguz’s assertion of actual innocence.
                          TELEGUZ v. PEARSON                             11
would more than likely have a reasonable doubt does it then
consider the petitioner’s procedurally defaulted claims.
Because we are unable to conclude that the district court
engaged in the rigorous Schlup analysis required by Wolfe, we
vacate and remand on this issue.

                                    III.

   Because we remand for further analysis of Teleguz’s
Schlup gateway innocence claim, the district court will again
be faced with the issue of whether to conduct an evidentiary
hearing to allow Teleguz to develop this innocence claim. We
therefore turn next to this issue.

  In its detailed opinion, the district court did not explain its
decision not to conduct an evidentiary hearing on Teleguz’s
Schlup gateway innocence claim. On remand, the district
court should address whether Teleguz should be granted an
evidentiary hearing.6 The district court should consider the
particular facts raised by the petitioner in support of his actual
innocence claim in determining whether an evidentiary hear-
ing is warranted. Compare Cristin v. Brennan, 281 F.3d 404,
417 (3d Cir. 2002) (affirming the district court’s decision to
hold an evidentiary hearing to determine if petitioner met the
  6
    Our sister circuits considering whether the limitation on evidentiary
hearings in § 2254(e)(2) applies to Schlup claims have overwhelmingly
found that it does not. See Cristin v. Brennan, 281 F.3d 404, 417 (3d Cir.
2002) (holding that Congress did not intend § 2254(e)(2) restrictions on
evidentiary hearings to apply to "hearings on excuses to procedural
defaults"); accord Sibley, 377 F.3d at 1207 n.9; McSwain v. Davis, 287 F.
App’x 450, 462 (6th Cir. 2008) (unpublished); Vineyard v. Dretke, 125 F.
App’x 551, 554 (5th Cir. 2005) (unpublished); see also Schlup, 513 U.S.
at 861 (explaining that a Schlup "claim of actual innocence is not itself a
constitutional claim but instead a gateway" to the review of other constitu-
tional claims). Cf. Coleman, 628 F.3d at 319-20 n.2 (holding that not
§ 2254(e)(2)(A), but rather § 2254(e)(2)(B) applies); Williams v. Turpin,
87 F.3d 1204, 1211 (11th Cir. 1996) (distinguishing an evidentiary hearing
"to present new evidence to support [petitioner’s] primary claim" and "an
evidentiary hearing for purposes of establishing cause and prejudice").
12                    TELEGUZ v. PEARSON
threshold of actual innocence), with Thomas v. Taylor, 170
F.3d 466, 475 (4th Cir. 1999) (affirming the district court’s
denial of evidentiary hearing on actual innocence when peti-
tioner’s requested discovery could not establish his actual
innocence).

   This Court has counseled that, when a witness providing
the "only direct evidence implicating [a petitioner] in the
murder-for-hire scheme" recants his testimony, this recanta-
tion "strongly suggests that an evidentiary hearing may be
warranted." Wolfe, 565 F.3d at 170. We explained that an evi-
dentiary hearing may be necessary to assess whether recanta-
tions are credible, or whether "‘the circumstances surrounding
the recantation[s] suggest [that they are] the result of coer-
cion, bribery or misdealing.’" Id. at 169 (quoting United
States v. Johnson, 487 F.2d 1278, 1279 (4th Cir. 1973)). This
type of credibility determination, required for Schlup analysis,
may be more difficult on a cold record. Cf. Coleman, 628
F.3d at 320-21 (remanding for an evidentiary hearing to
"evaluate the reliability" of the recantation of a codefendant
whose "reputation for honesty is weak"). The district court
should also consider the "heightened need for fairness in the
administration of death[,] . . . born of the appreciation that
death truly is different from all other punishments a society
inflicts upon its citizens." Callins v. Collins, 510 U.S. 1141,
1149 (1994) (Blackmun, J., dissenting from denial of certio-
rari).

   The Commonwealth correctly notes in its brief that a dis-
trict court’s ability to make factual determinations is con-
strained by 28 U.S.C. § 2254(e)(1), which provides that any
"determination of a factual issue made by a State court shall
be presumed to be correct." Thus, when a state court has made
a factual determination bearing on the resolution of a Schlup
issue, the petitioner bears the burden of rebutting this pre-
sumption by "clear and convincing evidence." Sharpe, 593
F.3d at 378.
                      TELEGUZ v. PEARSON                     13
   Here, however, the Supreme Court of Virginia has not
assessed the credibility of Teleguz’s recantations. It is well
established that the district court is permitted under Schlup to
"make some credibility assessments" when, as here, a state
court has not evaluated the reliability of a petitioner’s "newly
presented evidence [that] may indeed call into question the
credibility of the witnesses presented at trial." Schlup, 513
U.S. at 330. Accordingly, the district court may make deter-
minations about "the probative force of relevant evidence that
was either excluded or unavailable at trial," id. at 327-28, and
"assess how reasonable jurors would react to the overall,
newly supplemented record," House, 547 U.S. at 538, but the
district court may not reject the factual findings of a state
court absent clear error. Sharpe, 593 F.3d at 379.

                              IV.

  For the foregoing reasons, we vacate the district court’s
decision in part and remand for further proceedings.

                                         VACATED IN PART
                                           AND REMANDED